 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaryland Shipbuilding and Dry Dock Co. and LeonMiller. Case 5-CA-12065June 5, 1981DECISION AND ORDEROn January 22, 1981, Administrative Law JudgeArline Pacht issued the attached Decision in thisproceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Maryland Ship-building and Dry Dock Co., Baltimore, Maryland,its officers, agents successors, and assigns, shalltake the action set forth in said recommendedOrder.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.The Administrative Law Judge's Decision contains inadvertent errors:The record indicates Gil Abramson, Esq., is counsel for the Respondent,not for the Charging Party as set forth in the caption. The correct cita-tion to Interboro Contractors, Inc.. is 157 NLRB 1295 (1966), enfd. 388F.2d 495 (2d Cir. 1967).We note that the Administrative Law Judge cited NL.R.B. v. Wash-ington Aluminum Co., 370 US. 9 (1962), for the proposition that, evenwhen an employee's interpretation of the contract is wrong, his efforts inenforcing the agreement are nonetheless protected We do not rely onWashington Aluminum for this proposition and instead rely solely onFirch Baking Company, 232 NLRB 772 (1977).The Administrative Law Judge found that as a matter of contract con-struction the term "isolated spaces" in art. XIX of the collective-bargain-ing agreement does not refer solely to the tanks identified in that article.We do not adopt this finding as it is unnecessary to the resolution of thiscase. As the Administrative Law Judge properly concluded, the correct-ness of Miller's contractual interpretation notwithstanding, his efforts inenforcing the agreement are protected.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge: Upon acharge filed by Leon Miller, the General Counsel of theNational Labor Relations Board (hereinafter the Board)issued a complaint on May 9, 1980, alleging that Re-spondent suspended Miller for protesting an alleged in-fraction of the collective-bargaining agreement andthereby violated Section 8(a)(l) of the National Labor256 NLRB No. 69Relations Act, as amended (hereinafter the Act). Re-spondent filed a timely answer denying the commissionof the alleged unfair labor practice. A hearing was heldin this proceeding on November 12 and 13, 1980, in Bal-timore, Maryland, at which time all parties were givenfull opportunity to participate, to introduce relevant evi-dence, and to examine witnesses. Subsequent to the hear-ing, the General Counsel and Respondent submittedbriefs which have been carefully considered.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is engaged in the construction and repairof oceangoing vessels at its Baltimore, Maryland, facility.During the preceding year, a representative period, Re-spondent purchased and received products valued inexcess of $50,000 from points directly outside the Stateof Maryland.Accordingly, I find that Respondent is, and at all timesmaterial herein has been, an employer engaged in and af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.II. THE AL.EGED UNFAIR LABOR PRACTICESA. The Alleged Protected ActivityThe Charging Party, Leon Miller, has been employedby Respondent as a painter since 1971, and for the pastseveral years has served as the 12 p.m. shift shop stewardfor Local 31, Industrial Union of Marine and Shipbuild-ing Workers.At midnight on March 25, 1980,' Miller reported tothe paint shop at Respondent's yard where he and fourother painters were assigned by the crew leader, NormanBenjamin, to perform needlegunning2work on foamtanks, more precisely designated aircraft firefightingfoam systems, on a navy vessel, U.S.S. Raleigh.After gathering his equipment, Miller and his fellowworkers boarded the ship at approximately 12:20 a.m.,where they waited for Benjamin to direct them to theparticular tanks on which they would be working.3Some 20 minutes later, Benjamin rejoined the crewand assigned Miller to the forward port tank; coworkerAlbertus Martin was directed to the port tank, and theremaining painters were assigned to the forward star-board tank. Upon receiving his assignment, Miller toldBenjamin that he was acting improperly by failing toUnless otherwise specified, all relevant events occurred in 1980.2 Needlegunning refers to the process of removing paint from surfaceswith a pneumatic blank hammer, prior to the application of fresh paint3 There were four such tanks used for firefighting purposes, locatedapproximately 100 feet apart on the forward and aft side of the ship'squarterdeck and 80 feet apart from port to starboard. Each tank, cylindri-cal in shape, was approximately 10 feet long, 3-1/2 to 4 feet deep and 3feet wide and was affixed to the wall of a passageway approximately 5feet above the deck floor. The tanks were entered through a central cov-ered hole. MARYLAND SHIPBUILDING AND DRY DOCK CO.411assign two men to each foam tank.4In raising this objec-tion, Miller was relying on his understanding that thecollective-bargaining agreement provided that, as asafety precaution, two men were to be stationed togetherwhen their work was in an isolated area.5Benjamin re-plied before departing that Miller should take his com-plaint to Respondent's general foreman, Don Huey, inthe morning.Established practice required that when complainingabout a possible safety infraction, the shop steward ini-tially was to discuss the matter with the crew leader. Ifthe complaint was not resolved at that level, the nextstep was to consult with the Union's safety committee-man, and then with the Company's chief security officeron duty. In accordance with this procedure, Miller askeda passing employee to have the Union's safetyman,Howard Sprouse, contact him. Miller emerged from histank when Sprouse arrived and asked him to terminatethe job because of the alleged safety violation. Sprouse,replying that he had no authority to call a halt to thework, suggested that they next contact Lieutenant BryanSmith, the plant security officer. Miller then calledSmith.On receiving Miller's phone call, Smith, accompaniedby Leo Egan, a company fireman, met with Miller andSprouse on the ship shortly before 2 a.m. After Millerpresented his complaint, specifically referring to articleXIX of the collective-bargaining agreement, Smith pagedBenjamin. While waiting for Benjamin, Smith, Miller,and Sprouse inspected the other foam tanks, finding onlytwo of the three painters assigned to the forward star-board tank working there and one man working on eachof the other two rear tanks. Albertus Martin emergedfrom the rear port tank when one of the group knocked,was present during the ensuing discussion, and returnedto work some 10 minutes later after the matter had beenresolved.Benjamin arrived 5 minutes after Smith's call, togetherwith the production supervisor, Charles Cox. When Coxasserted that foam tanks were not within the scope of ar-ticle XIX of the collective-bargaining agreement,Sprouse commented that the tanks were in an isolatedplace considering the small number of personnel workingon the vessel during the midnight shift. Smith then askedBenjamin whether he had directed any member of thecrew to patrol the tanks. Benjamin responded that hehad.To quickly resolve the dispute, Smith suggested thatBenjamin circulate around the foam tanks every 15 min-utes. Instead, Benjamin proposed that Reginald Holden,a painter who arrived late to work, stand watch outsidethe tank to which Miller was assigned. Benjamin also re-moved two painters from another assignment on the ves-4 Benjamin denied that Miller protested at this time.s Art. XIX. the relevant provision of the collective-bargaining agree-ment states:Employees will not be required to work alone in remote or isolatedspaces such as double bottoms, forepeak tanks, copper dams andcargo tanks of tankers. ...An employee will not be considered asworking alone when there is another employee assigned to workwith him who is working on the tank top.sel's well deck and positioned them outside the two afttanks.Holden remained outside Miller's tank and testifiedthat with the exception of a few breaks, he heard Millerneedlegunning consistently for the balance of the shift.Although Holden was not aware of how much needle-gunning had been accomplished on this tank prior to thestart of the midnight shift, when he glanced into the tankbefore leaving the vessel that morning, it appeared tohim that half of the tank had been completed.Benjamin stated, however, that he passed Miller's tanksix or seven times during that shift and that, on four orfive of these occasions, he did not hear any needlegun-ning noise. When he looked into the tank during the 4a.m. break, he found that Miller had completed only 1square foot.6Although Benjamin had authority to alterassignments, he explained that he failed to substituteHolden or any other painter for Miller at this time, be-lieving he was obliged to keep Miller inside the tank pur-suant to the agreement reached earlier with Smith andCox. When he checked the foam tank at the end of theshift, Benjamin maintained that Miller had prepared nomore than a 3-square-foot area. Several of Respondent'switnesses testified that a diligent worker could be expect-ed to needlegun 15 to 20 square feet of the 150 to 200square feet comprising the interior surface of such tanks.At the conclusion of the midnight shift, Smith andBenjamin submitted written reports of this incident toRaymond Neall, assistant foreman for the paint and labordepartment. Benjamin began discussing the situation withNeall and Miller who attempted to present his version ofthe incident. With Smith, Howard Sprouse, and JamesJones, the day-shift steward, also present in Neall'soffice, an argument ensued as to whether Miller was cor-rect in protesting the alleged safety infraction. The argu-ment terminated with Neall ordering Miller out of hisoffice.Shortly thereafter at Miller's request, Jones boardedthe Raleigh with Miller to observe the foam tank in ques-tion. He noted that approximately half of the needlegunwork in the tank had been completed.B. The SuspensionTo familiarize himself with the foam tanks on the Ra-leigh, Neall examined several of the tanks later that sameday. Then, after reading Benjamin's report and review-ing Miller's personnel file which contained two priorwarnings,7Neall decided that a 3-day suspension waswarranted for this latest offense. He prepared a writtennotice charging Miller with having failed to carry out hisjob assignment, wasting time during working hours, andinterfering with the supervisor's carrying out his assign-ment. Although he did not designate the violations bynumber, each one related to a work rule designated in6 Benjamin testified that prior to the start of the shift, he looked intothe forward starboard foam tank and thus was in a position to know howmuch additional needlegunning could be attributed to Miller's efforts7 Miller received a warning on November 20. 1979, for failing to wearsafety glasses, and another for leaviig work early No disciplinary actionbeyond the written warnings was imposed on either occasion 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company's employee handbook.8Neall explainedthat by "failing to carry out job assignment," he was re-ferring to Miller's wasting 2 hours before beginning towork on the tank; and that by causing Albertus Martinto abandon his job temporarily, Miller was wasting timeand interfering with Benjamin's ability to carry out hissupervisory functions.Miller received the written notice prior to the start ofhis shift on March 27. Later that day he again attempted,without success, to discuss the matter with Neall whodismissed him by stating that he was relying on Benja-min's assessment of the controversy. On the same day,Miller filed and then withdrew written grievances pro-testing both the alleged safety violation and also what heconsidered to be management's harassment of him forcomplaining about the matter.9In his written response to Miller's protest, Neall con-tended that there was no safety violation since the tankswere consistently surveyed by the paint department su-pervisor and other craftsmen working in the area. At thehearing, Neall stated that 40 to 50 employees were work-ing at various locations throughout the Raleigh duringthe midnight shift while some 400 ordinarily work on thevessel during the daytime. Benjamin estimated that onthe March 25 midnight shift as many as 50 to 60 crafts-men were working in the engine room, which is on thedeck below the foam tanks. Access to the engine room isby way of a ladder, descending from an entrance 10 feetfurther down the passageway in which the tank was situ-ated.Ill. DISCUSSION AND CONCLUSIONSA. IssuesThe General Counsel contends that the ChargingParty was suspended because he complained about whathe considered to be a violation of the contractual safetyprovisions. Respondent counters that Miller invoked thesafety clause of the contract to camouflage his desire toevade a difficult work assignment; that the foam tanksdid not come within the meaning of article XIX of theoperative agreement, and that Miller's protest did notconstitute protected concerted activity. Respondent fur-ther submits that, even apart from Miller's complaint, thesuspension was warranted by Miller's failure to carry outhis assigned tasks. Based on a consideration of the recordas a whole, I find merit in the General Counsel's posi-tion.B. Miller's Protest Was Protected Concerted ActivityA resolution of this dispute starts with the thresholddetermination that Miller's protest was based on hisgood-faith belief that the assignment of painters to workalone within foam tanks during the midnight shift wasA Neall referred to company rule 8, "Refusal to or failure to do jobassignment"; and rule 11, "wasting time or loitering during workinghours, coercing or interfering with employees or supervision at anytime." The handbook states that commission of these violations may con-stitute grounds for disciplinary action ranging from reprimands throughdischarge.9 The collective-bargaining agreement contains no mandatory require-ment that complaints be processed through the grievance procedurepotentially unsafe and violated article XIX of the collec-tive-bargaining agreement.Respondent argues that "isolated spaces" is limited ex-clusively to the tanks enumerated in article XIX and thatMiller, as an experienced shop steward, knew this. As amatter of contract construction, however, the use of thewords "such as" in the relevant clause makes it plain thatisolated spaces does not refer solely to the identifiedtanks.Further, although Neall and Huey testified that it wascustomary practice to assign only one painter to a foamtank, they apparently were referring to day-shift assign-ment practices, for the midnight shift employees had notwithin the recent past worked on foam tanks.' t More-over, since Miller's last experience with such tanks oc-curred some 5 years earlier, it cannot be assumed that hewas aware of current practice. Thus, as Sprouse suggest-ed, and as Neall and Huey conceded, what is an isolatedplace can vary depending on such factors as the time ofday, the number of men in the immediate area, and thesurrounding noise levels. The evidence presented sup-ports the conclusion that while the foam tanks ought notto be regarded as isolated places during the day shiftswhen some 400 employees are working on the Raleigh,the same tanks may indeed be isolated places during themidnight shift when only 50 employees were workingout the entire ship.Benjamin at first claimed that there were 50 to 60 dif-ferent craftsmen working in the engine room alone, thedoor to which was approximately 10 feet away from thefoam tank." Even assuming that this exaggerated esti-mate is accurate, it does not follow that any of thoseworkers were in a position to attend to a painter withinthe foam tank. Benjamin admitted that the engine roomwas a floor below the deck on which the foam tank wassituated, and the employees working there were usingnoisy pneumatic equipment. Further, although several ofRespondent's witnesses suggested that the forward portfoam tank was located on a passageway frequently trav-eled in the daytime, not one person testified with certi-tude or from direct observation that passers-by in facttraversed that corridor during the midnight shift onMarch 25.1 2Knowing that a relatively small number of employeeswere distributed throughout the Raleigh during the mid-night shift and that few of them might be close enoughto a painter within the cramped confines of the foam10 Huey testified that past repairs made to another naval vessel did notinvolve needlegunning foam tanks by the midnight shift. In addition,daily assignment sheets which Respondent introduced into evidenceshowed that needlegunning on the Raleigh 's foam tanks was done by day-shift crews. In other respects, I find these records inaccurate and unreli-able. For example, Huey explained that the number 589 was assigned towork performed on the two forward tanks while 588 was the number al-loted to the two starboard tanks Yet, the daily assignment sheets showedthat only one of these numbers frequently was used to refer to all fourtanks.II Benjamin subsequently revised his estimate and testified that therewere perhaps 50 to 60 employees working throughout the Raleigh. Hislatter figure is, of course, consistent with the count offered by Neall.1 Smith mentioned that several sailors were nearby during his discus-sion with Miller, Sprouse, and Benjamin on board the ship, but concededthat they had been attracted by the argument and were not regularly sta-tioned in positions which permitted their observation of Miller's tank. MARYLAND SHIPBUILDING AND DRY DOCK CO.413tank to assist him if necessary, it was not unreasonablefor Miller to perceive the foam tanks as unsafe, isolatedspaces. 13If, as Respondent suggests, Miller was engaged in anelaborate ruse to avoid working, he chose an unlikelymeans to accomplish that end. The easiest course for amalingerer would be to feign illness or work slowlywithout attracting attention. Instead, Miller followed es-tablished procedures which entailed contacting a succes-sion of Respondent's agents, with no assurance that thematter would be resolved in his favor.Respondent argues that Miller ignored proper com-plaint procedures and, in support of this, points out thathe failed to mention the contractual violation to Benja-min at the start of the shift. However, Benjamin's denialthat Miller broached the matter to him was unconvincingand contradicted both by Martin's testimony and bySmith's report which stated that when he was first tele-phoned, Miller advised him the problem involved a dis-pute with Benjamin. Clearly, there would have been nosuch dispute reported if Miller had not previously raisedthe contractual violation with the crew leader. Respond-ent further points out that it was Sprouse not Miller whosuggested contacting Smith. However, Miller respondedimmediately to Sprouse's suggestion by telephoningSmith and informing him of the problem. Miller's adher-ence to proper procedures in pursuing the complaint is atelling demonstration that his concern about the foamtanks was genuine.Further, the manner in which a number of Respond-ent's agents initially reacted to Miller's protest suggeststhat they did not regard it as frivolous. Thus, althoughSmith did not consider the tank to be isolated and askedBenjamin to patrol the area to bring an end to the con-troversy, neither he nor Cox treated the complaint as sofarfetched as to be undeserving of any attention. More-over, the record reveals that at the meeting in Neall'soffice different views were expressed but, for the mostpart, the argument went to the merits of Miller's com-plaint, not whether it was or was not made in good faith.In the final analysis, whether Miller was correct in hisinterpretation of the contract is immaterial for evenwhen an employee's construction of a contract is wrong,his efforts in enforcing the agreement are nonethelessprotected. N.L.R.B. v. Washington Aluminum Company,Inc., 370 U.S. 9, 16 (1962); Firch Baking Company, 232NLRB 772 (1977).Miller may have acted alone, but the complaint wasnot registered solely in his own behalf for Martin waspresent during the discussion of the problem and was af-I3 Respondent argues that Gateway Coal Co. v. United Coal W'orker ofAmerica, el a., 414 U.S. 368 (1974), controls in the instant case The Su-preme Court held in Gateway that a strike protesting an allegedly unsafeworking condition in violation of a no-strike clause is unprotected unlessit is objectively determined that there was an abnormally dangerousworking condition within the meaning of Section 502 of the Act Thaiprecedent is inapplicable to the circumstances of the present case sinceunlike the coalminers in Gateway, Miller was not engaged in a strike nordid he ignore mandatory grievance mechanisms. Rather, he merely tem-porarily halted his work in an effort to resolve a dispute peacefullythrough resort to established complaint procedures. Therefore, it is un-necessary to decide whether the foam tanks were, by objective standards.abnormally dangerous places, in order to find that Miller held a genuinebelief that they were unsafe.fected by its resolution as were the painters in the otherfoam tanks. 4 In the absence of any evidence that Martinor other crew members disavowed Miller's actions, theirassent to Miller's representation will be implied. AlleluiaCushion Co., Inc., 221 NLRB 999, 1000 (1975).Even if Miller had acted alone, it is firmly settled thatindividual efforts to obtain compliance with a collective-bargaining agreement will be considered as serving aconcerted purpose in the interest of all employees and,therefore, within the protections of the Act. N.L.R.B. v.Interboro Contractors, Inc., 217 NLRB 278, 279 (1975),enfd. 388 F.2d 495 (2d Cir. 1967); Key City MechanicalContractors, Inc., 227 NLRB 1884, 1857 (1977); RoadwayExpress, Inc., 217 NLRB 278, 279 (1975), enfd. 532 F.2d751 (4th Cir. 1976). This is particularly true where, ashere, Miller was acting in his capacity as shop steward,was following proper procedures, and had expressly in-voked the collective-bargaining agreement as the sourceof a claimed right.There can be little doubt that Miller's complaint, andthe time he spent in pursuing it, was a significant factorin Respondent's decision to suspend him. Thus, Neallcandidly explained that one of the primary reasons moti-vating his decision to discipline Miller was the fact thathe was unproductive for the first 2 hours of his shift andalso interfered with Martin's performance during thistime. However, since Miller devoted most of this time toresolving his complaint, management was in fact penaliz-ing him for engaging in protected concerted activity.C. Respondent's DefenseRespondent argues that even assuming Miller's protestwas protected activity, it would have disciplined him inany event for unrelated dilatory and unproductive con-duct.In this regard, Respondent claims that Miller wastedtime at the outset of his shift. However, it was uncontro-verted that Benjamin did not direct the painters to spe-cific foam tanks until 12:40 a.m. Therefore, the loss of 40minutes working time cannot be attributed to Miller's al-leged malingering. Further, Sprouse testified that whenhe boarded the Raleigh he found Miller emerging fromhis foam tank, thereby indicating that Miller had com-menced his job.Respondent also claims, in reliance on Benjamin'sreport and testimony at the hearing, that even after thedispute about the safety matter was resolved Miller con-tinued to engage in dilatory behavior, needlegunning nomore than 3 square feet during the balance of the shift.Benjamin's assessment of Miller's productivity is con-tradicted not only by Miller, but by Holden and Jones,each of whom estimated that roughly half of the foamtank was completed by the end of the shift. Althoughneither Holden nor Jones knew precisely how muchneedlegunning had been completed at the outset of theshift, nevertheless it was possible for them to gauge how"1 Respondent charged Miller with impeding the progress of the jobby summoning Martin from his foam tank Whether it was in fact Millerwho knocked on Martin's tank is irrelevanl for, even assuming he didsummon Martin to the discussion, that must be regarded as an extensionof his oncerted actiity, as was Martin's attendance 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDmuch work could be attributed to Miller since his workwas on the lower section of the tank whereas the painteron the previous shift had worked on the top portion.Moreover, Holden testified credibly that he heard Mill-er's needlegun operating consistently throughout theshift. 5 1 find Jones' observations equally trustworthy forit is unlikely that Miller would have asked him to inspectthe tank unless he was confident that Jones would regardhis progress as satisfactory. 16Benjamin's assertion that he failed to substitute anotherpainter to needlegun the foam tank when he found thatMiller had needlegunned only 1 square foot by 4 a.m. istotally unconvincing. The essence of his agreement withSmith, Cox, and Miller was to have someone stationedoutside the foam tank. Holden was assigned to this taskat Benjamin's suggestion and he clearly had the authorityto alter the arrangement. If Miller was malingering, asBenjamin contended, then Miller should have been morethan willing to exchange places and assume Holden's lesstaxing job. There was, of course, ample reason why Ben-jamin might wish to minimize the amount of work whichMiller performed. There apparently was an ongoing con-flict between Miller and Benjamin as Smith mentioned inhis report. Further, Benjamin's remarks during the hear-ing that Miller was "always getting into something," thathe was an instigator who was "always stirring the menup" reveals that he regarded Miller as a thorn in his sideand a troublemaker who continually challenged his au-thority. It takes little insight to recognize that the crewleader's irritation stemmed from Miller's interfering withhis work schedule and questioning his judgment beforemany of Benjamin's superiors.Further, no corroboration of Benjamin's estimate thatMiller had needlegunned only 3 square feet was offered.Respondent failed to produce as a witness the crewleader for the 4:30 p.m. shift who, according to Benja-min, was with him when he inspected the foam tanksprior to the start of the midnight shift and therefore wasin a position to verify the amount of work that had beenaccomplished by that time. Neall testified that he exam-ined several foam tanks but he had not seen them priorto the midnight shift, and never specifically stated thatamong the tanks he inspected was the one on the for-ward port side. In fact, when Neall explained the causesfor Miller's suspension as set forth in the disciplinarynotice, he focused exclusively on the painter's lack ofproductivity during the first 2 hours, not his failure toperform during the balance of the shift.Neall also maintained that his review of Miller's priordisciplinary warnings figured into his decision to imposea 3-day suspension. However, there was no reference toIs Although apparently made nervous by his appearance in the court-room, I found Holden to be an essentially honest witness who, as a re-cently retired worker, had no particular motive to slant his testimony Hemay have forgotten who worked with him, but he, and not Respondent,correctly recalled that he was assigned to needlegun foam tanks on theRaleigh several days after the incident i question.16 Jones also impressed me as a candid witness who did not permit hisstatus as a shop steward to interfere with his good judgment. His reason-ableness was demonstrated by the comment made in Neall's office that,since the controversy had ended, the parties should put it behind them.This strikes me as a sensible position and not a cavalier statement as Re-spondent suggests.these warnings in the disciplinary notice of March 27,suggesting that if they played any part in Neall's deci-sion, it had to do primarily with the length of the suspen-sion.From all of the above, I conclude that Respondent hasfailed to sustain its burden of proving that it would havedisciplined Miller even had he not protested a perceivedsafety violation. See Wright Line, a Division of WrightLine, Inc., 251 NLRB 1083 (1980). To the contrary, Ifind that Miller's protest was at the root of his 3-day sus-pension. It follows that, by suspending Leon Miller fromMarch 27 to 31, Respondent violated Section 8(a)(l) ofthe Act.CONCLUSIONS OF LAW1. Maryland Shipbuilding and Dry Dock Company isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. By issuing a disciplinary notice to and suspendingLeon Miller because he engaged in protected concertedactivity, Respondent has interfered with, restrained, orcoerced employees in the exercise of rights guaranteed inSection 7 of the Act, and is thereby engaged in an unfairlabor practice within the meaning of Section 8(a)(l) ofthe Act.3. The aforesaid conduct is an unfair labor practicewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Secton 8(a)(l)of the Act by issuing a disciplinary notice to and sus-pending employee Leon Miller because he engaged inprotected concerted activity, Respondent shall be or-dered to make Miller whole for any loss of earnings suf-fered by reason of the unlawful action taken against himby payment of a sum of money equal to what he wouldhave earned during the period of his suspension fromMarch 27 through March 31, 1980, less net earningsduring such period, with backpay and interest thereon tobe computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Isis Plumbing& Heating Co., 138 NLRB 716 (1962). Respondent shallalso be required to remove any recordation of the sus-pension notice from Miller's personnel file and deliversuch entries to him. See Certain-Teed Insulation Compa-ny, et al., 251 NLRB 1561 (1980).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER' 7The Respondent, Maryland Shipbuilding and DryDock Company, Baltimore, Maryland, its officers,agents, successors, and assigns, shall:'7 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings conclusions, and recommended Order herein shall, as providedin Sec 12.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived fr all purposcs MARYLAND SHIPBUILDING AND DRY DOCK CO.4151. Cease and desist from:(a) Interfering with, restraining, or coercing employeesby warning, suspending, or in any other manner discrimi-nating against employees for protesting suspected safetyviolations or engaging otherwise in concerted protectedactivity.(b) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Make whole Leon Miller for any loss of earningshe may have incurred by reason of the unlawful actionagainst him in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Expunge any recordation of the suspension noticeissued to Leon Miller on March 27, 1980, and deliversuch documentation to him.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its premises in Baltimore, Maryland, copiesof the attached notice marked "Appendix."'8Copies ofsaid notice, on forms provided by the Regional Directorfor Region 5, after being duly signed by Respondent'sl' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."representative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, or coerceemployees by warning or suspending them, or dis-criminating against them in any other manner forprotesting suspected safety violations or for engag-ing in otherwise concerted protected activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.WE WILI. make Leon Miller whole for any lossof earnings he has incurred with interest, because ofthe unlawful suspension we imposed on himMARYI AND SHIPBUILDING AND DRYDOCK CO.